              Case 19-10654-abl     Doc 114     Entered 10/22/19 15:38:07       Page 1 of 2


 1   Kristin A. Schuler-Hintz, Esq. SBN 7171
     Michael Chen, Esq. SBN 7307
 2
     McCarthy & Holthus, LLP
 3   9510 West Sahara Avenue, Suite 200
     Las Vegas, NV 89117
 4   Phone (877) 369-6122
 5   Fax (866) 339-5691
     mchen@mccarthyholthus.com
 6
     Attorneys for MTGLQ Investors, LP, its assignees and/or successors, by and through its
 7   servicing agent Rushmore Loan Management Services LLC
 8
 9                             UNITED STATES BANKRUPTCY COURT
10                                     DISTRICT OF NEVADA
11
12                                                 ) Case No. 19-10654-abl
     In re:
                                                   )
13
     Twistleaf Holdings LLC,                       ) Chapter 11
14                                                 )
                     Debtor.                       ) STIPULATION TO CONTINUE
15
                                                   ) HEARING ON DEBTOR’S MOTION FOR
16
                                                   ) VALUATION OF COLLATERAL (2509
17                                                 ) SEA VENTURE – DKT. NO. 47)
18
                                                   )
                                                   )
19                                                 )
20                                                 )
                                                   )
21
                                                   )
22                                                 )
23                                                 )
                                                   )
24                                                 )
25                                                 )
26
27
28
29


                                                    1
     File No. NV-19-152577                                                          Case No. 19-10654-abl
                                                                           Stipulation to Continue Hearing
              Case 19-10654-abl      Doc 114      Entered 10/22/19 15:38:07        Page 2 of 2


 1           Twistleaf Holdings LLC, by and through his undersigned attorney, and MTGLQ
 2   Investors, LP, as its attorney in fact, (“Movant”) by and through its attorneys undersigned,
 3   hereby agree and stipulate that the hearing currently set for 10/23/2019 at 1:30PM on the
 4   Debtor’s Motion to Value Collateral in the above-referenced bankruptcy case shall be continued.
 5   Therefore, the hearing will be continued to 11/27/2019 at 1:30PM.
 6
             Dated: 10/22/2019                            McCarthy & Holthus, LLP
 7
 8
                                                    by /s/ Michael Chen
 9
                                                       Michael Chen, Esq.
10                                                     Attorney For Movant

11
12
13
14
             Dated: 10/22/2019                      by /s/Ryan Andersen
15
                                                       Ryan A. Andersen
16                                                     Attorney For Debtor
17
18
19
20
21
22
23
24
25
26
27
28
29


                                                      2
     File No. NV-19-152577                                                             Case No. 19-10654-abl
                                                                              Stipulation to Continue Hearing
